Citation Nr: 1232402	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-33 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to helpless child status on the basis of permanent incapacity for self-support before attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.  The Veteran has died in February 1987; the appellant is his son.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Office (RO) in Roanoke, Virginia.  

In his appeal (VA Form 9), received in July 2009, the appellant requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In July 2012, the appellant was notified that a hearing was scheduled for August 21, 2012.  The appellant failed to appear for his scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 2005, the RO denied the appellant's claim that he should be recognized as the Veteran's helpless child.

2.  The evidence received since the RO's April 2005 decision denying the appellant's claim that he should be recognized as the Veteran's helpless child, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has not been received since the RO's April 2005 decision denying the appellant's claim that he should be recognized as the Veteran's helpless child; the claim that the appellant should be recognized as the Veteran's helpless child is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The appellant contends that he has multiple medical conditions that are so severe that he should be recognized as the Veteran's helpless child.  

The record shows that the appellant was born in February 1970, and that he is the Veteran's son.  The Veteran died in February 1987.  

In April 1988, the RO granted service connection for the cause of the Veteran's death.  In November 1993, the RO denied the appellant's claim that he should be recognized as the Veteran's helpless child.  The RO determined that the evidence was insufficient to show that he became incapable of self-support prior to the age of 18.  In February 2005, the appellant filed to reopen his claim, and in April 2005, the RO again denied the claim.  The RO determined that he did not meet the criteria because he was married.  In each case, there was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In January 2006, the appellant filed to reopen the claim.  In June 2008, the RO denied the claim.  The appellant has appealed.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  In addition, the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, a claim will be reopened if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The most recent and final denial of this claim was in April 2005.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).    

For purposes of entitlement to VA benefits, the term "child" includes a person who is unmarried and who, before attaining the age of 18 years, became permanently incapable of self-support.  See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  A child of a veteran may be considered a "child" after age 18 for purposes of VA benefits if found to have become, prior to age 18, permanently incapable of self- support.  See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.315(a).  

One of the principal exceptions to the 18-year age limit for an eligible "child" of a veteran, and the one which is directly applicable to the appellant, pertains to an unmarried, legitimate child of a veteran "who, before attaining the age of eighteen years, became permanently incapable of self-support" by reason of mental or physical defect.  38 U.S.C.A. §§ 101(4)(A)(ii); 1314; 38 C.F.R. §§ 3.57(a)(ii), 3.356.  

As to that component of eligibility involving marital status, applicable law provides that on or after January 1, 1975, marriage of a child terminated prior to November 1, 1990, shall not bar the furnishing of benefits to or for such child provided that the marriage has been dissolved by a court with basic authority to render divorce decrees.  38 C.F.R. § 3.55(b)(2)(ii).

At the time of the April 2005 decision, the medical evidence contained a great deal of treatment reports, which showed that the appellant had severe impairments due to disorders that included an acquired psychiatric disorder with evidence of psychotic symptoms, and Kleinfelter's syndrome.  However, in the appellant's claim (VA Form 21-534), received in February 2005, he indicated that he was married.  

At the time of the RO's April 2005 decision, the RO determined that the appellant did not meet the required criteria because he was married.  

Evidence received since the RO's April 2005 decision includes a great deal of medical evidence which indicates that the appellant has severe impairments due to a number of medical conditions.  A decision of the Social Security Administration, dated in August 1991, indicates that the appellant was determined to have been disabled since January 1988.  In addition, a "final decree" of a state county court has been submitted.  This decree states that the appellant was married in 1997, that he was of sound mind, and it indicates that his divorce decree was finalized in May 2008.  

The evidence which was not of record at the time of the April 2005 decision is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  In this case, the appellant is shown to have been married between 1997 and 2008.  There is no evidence to show that the marriage was found to be void, or to have been annulled.  See 38 C.F.R. § 3.55(b).  Because the appellant's marriage was terminated after November 1, 1990, he is ineligible for the benefit he seeks as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.  

II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the appellant dated in January 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006). 
The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available medical records relevant to the issue on appeal have been obtained and are associated with the claims file.  The RO has obtained the appellant's medical records, and SSA records.  Thus, any failure of VA in its duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, the U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


